Citation Nr: 1140715	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional Vocational Rehabilitation Chapter 31 benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan

INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1987 to April 1992, and in the United States Army from January 1993 to February 2001.  This case comes before the Board of Veterans' Appeals (Board) in relation to a November 2005 determination issued by the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  The case was transferred to the above RO based on a request submitted by the Veteran in August 2008.


FINDINGS OF FACT

1.  The Anchorage RO mailed a letter to the Veteran that informed him about its decision to deny additional Chapter 31 benefits on November 29, 2005.

2.  After the Veteran filed his Notice of Disagreement, the Anchorage RO mailed him a Statement of the Case, on October 17, 2006, in which he was informed that the RO had concluded that his employment as an Information Technology (IT) specialist for several months, to include a promotion, exceeded the 60-day requirement and, therefore, further training had been determined to be unnecessary.

3.  The Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, on March 8, 2007; the Veteran included no evidence or argument, but checked a box indicating that he wanted to have a hearing before a Veterans Law Judge.  

4.  The Anchorage RO sent the Veteran a letter, on March 14, 2007, in which he was notified that he had failed to respond timely to the Statement of the Case and that, therefore, no further action could be taken on his appeal.

5.  The Veteran was scheduled for a videoconference hearing at the Anchorage RO in July 2007, but he did not report for that hearing.  

6.  Another hearing was scheduled at the Roanoke RO in March 2010, but the Veteran cancelled that hearing and did not request rescheduling.


CONCLUSION OF LAW

The Veteran did not timely perfect an appeal as to the issue of entitlement to additional Chapter 31 vocational benefits; thus, the Board has no jurisdiction to consider that issue and it is dismissed.  38 U.S.C.A. §§ 7104 , 7105, 7108 (West 2002); 38 C.F.R. § §§ 20.200, 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For reasons which will be explained below, the Board is dismissing the Veteran's claim due to his failure to file a timely appeal.  In the interest of clarity, the Board will first discuss certain preliminary matters. 

Stegall concerns

In September 2007, the Board remanded the case in order to provide the Veteran with a personal hearing.  The record reveals that the Veteran was scheduled for a videoconference hearing in March 2010.  In March 2010, the Veteran cancelled that hearing and did not request another hearing be scheduled.  Thus, the Board's remand instructions have been substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist.  The VCAA also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

As discussed in detail below, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426(1994).  Under such circumstances, the VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited therein (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Due process considerations

As was alluded to above, the Board has identified a procedural defect as to the issue of entitlement to additional Chapter 31 benefits, namely whether a substantive appeal was timely filed. 

In Marsh v. West, 11 Vet. App. 468(1998), the United States Court of Appeals for Veterans Claims (the Court) held that the Board must assess its jurisdiction prior to addressing the merits of a claim.  The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions. 

In this case, the Anchorage RO sent the Veteran a letter, on March 14, 2007, in which he was notified that he had failed to respond timely to the Statement of the Case and that, therefore, no further action could be taken on his appeal.  The Veteran was scheduled for a requested videoconference hearing in July 2007; during this hearing he could have presented testimony related to the timeliness of his substantive appeal - but he failed to report for that hearing.  Although the Veteran was provided another opportunity in which to explain his position on the timeliness of his appeal by means of the Board videoconference hearing scheduled, pursuant to a September 2007 Board remand, for March 2010, the Veteran cancelled that March 2010 hearing and he did not request another hearing.

Thereafter, the Board contacted the Veteran and his representative in October 2010, and informed them of the possible inadequacy of the Veteran's March 2007 substantive appeal and solicited his response.  The Veteran never responded.

In addition, general due process considerations have been complied with.  See 38 38 C.F.R. § 3.103.  It is clear that the Veteran was informed of the necessity of filing a timely substantive appeal.  See, in particular, the October 2006 SOC wherein the Veteran was furnished with a VA Form 9 (Appeal Form), with accompanying instructions.  In addition, the record reflects that the Veteran was contacted by a VA Vocational Rehabilitation Counselor, by a December 2006 email and by a December 2006 letter, and asked for input regarding the disposition of his file.  In addition, this counselor sent the Veteran another letter, in February 2007, that informed him that the period of time allotted for the submission of a substantive appeal had passed and that no further action would be taken on his appeal.  The RO also sent the Veteran a letter, on March 14, 2007, in which he was again notified that he had failed to respond timely to the Statement of the Case.  Furthermore, in October 2010, the Board provided the Veteran with pertinent law and regulations and also provided him the opportunity to respond.  The Veteran did not provide any response.

Thus, the Board concludes that the Veteran was appropriately notified of the legal requirements pertaining to the adequacy of substantive appeals, as well as its concerns about the inadequacy of his appeal.  Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.

A decision as to the adequacy of a substantive appeal will be made by the Board.  See 38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(d).  "It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Appellate review is initiated by the filing of a notice of disagreement (NOD) and is completed by the filing of a substantive appeal after a statement of the case (SOC) has been furnished.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200 , 20.201.  In order to perfect an appeal to the Board, a claimant must file a substantive appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The law requires that a substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent possible, the argument should be related to specific items in the SOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board must dismiss any appeal over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Jurisdiction over an issue does not vest in the Board until an appeal to the Board has been properly perfected by the timely filing of an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  See 38 C.F.R. § 20.302(a).  The substantive appeal must be filed within sixty days from the date that the RO mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the statement of the case for purposes of determining whether an appeal has been timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

To obtain review by a Veterans Service Center Manager or Decision Review Officer (DRO), the claimant must request such review not later than 60 days after the date VA mails notice of entitlement to such review.  The 60-day time limit may not be extended.  If the claimant fails to request DRO review not later than 60 days after the date VA mails the notice, VA will proceed with the traditional appellate process by issuing a SOC.  See 38 C.F.R. § 3.2600(b).

Factual Background

The Veteran was informed of the RO's decision to deny additional Chapter 31 benefits in a November 29, 2005 letter.  A VA Form 4107 that explained the Veteran's appellate rights was included with the letter.  In January 2006, the RO received a NOD as to that decision.  In a June 23, 2006 notice letter, the Veteran was informed that the prior denial of November 2005 was being affirmed.  In August 2006, the Veteran submitted another NOD and on October 17, 2006, an SOC was issued.  The Veteran was provided an appeal form (VA Form 9) as an enclosure to the SOC.  Nothing further was heard from the Veteran until he submitted his VA Form 9 on March 8, 2007.

The Board informed the Veteran by letter dated October 16, 2010, with a copy to his representative, of its intention to address the question of whether a substantive appeal was filed regarding his claim of entitlement to additional Chapter 31 benefits.  The Veteran was informed that he could submit argument pertinent to the question of the timeliness of his substantive appeal to the Board and that he could also present sworn hearing testimony if he so desired.  A copy of pertinent law and regulations accompanied the letter.

Analysis

As discussed above, the Veteran's claim of entitlement to additional Chapter 31 vocational benefits was denied by the RO in a letter dated November 29, 2005.  A copy of VA Form 4107 (Your Rights to Appeal Our Decision) was included in the RO's letter.  A NOD was received by the RO in December 2005.  This is within the one year period provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  An SOC was mailed to the Veteran on October 17, 2006.

As noted in the law and regulations section above, the Veteran had one year from the RO's November 29, 2005 decision to file his substantive appeal.  The Veteran also could have perfected his appeal by filing within 60 days from the issuance of the October 17, 2006 SOC.  In this case, utilizing the 60-day deadline is more beneficial to the Veteran since it would have allowed him to file by December 16, 2006 instead of November 28, 2006.  As stated above, a substantive appeal was not filed by the Veteran until March 8, 2007 - a date outside of the appeal period. 

The Board notes that the RO's November 2005 decision denying additional Chapter 31 benefits, the June 2006 denial affirmance letter and the December Vocational Rehabilitation Counselor letter were all addressed to the Veteran and there was no indication that any of these documents were returned based on an incorrect address.  As has been discussed above, the Veteran was advised of the necessity of filing a timely appeal and, in fact, was provided with a VA Form 9 for that purpose. 

In any event, in Morris v. Derwinski, 1 Vet. App. 261(1991), the Court held that everyone dealing with the Government was charged with knowledge of Federal statutes and lawfully promulgated agency regulations, and cited to Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  Thus, even if the Veteran may have been ignorant of the requirement to file a timely appeal, he was necessarily charged with knowledge of the regulation.

The Veteran's substantive appeal was filed on March 8, 2007 - more than one year after the initial decision denying his claim and over 60 days after the issuance of the SOC.  His appeal is therefore untimely.  The Board has carefully reviewed the record in order to determine whether any other communication by or on behalf of the Veteran constitutes a timely substantive appeal under the pertinent law and regulations.  The Board has identified no such communication, and the Veteran and his representative have pointed to none.  Thus, a substantive appeal was not timely filed.  The Board therefore does not have jurisdiction to consider this issue. 

In conclusion, because the Board lacks jurisdiction to adjudicate the Veteran's Chapter 31 benefits claim, his appeal as to this claim is dismissed.  See Roy v. Brown, 5 Vet. App. 554(1993); see also Fenderson v. West, 12 Vet. App. 119, 128-31(1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).  


ORDER

The Veteran's claim of entitlement to additional VA Chapter 31 vocational rehabilitation benefits is dismissed. 




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


